PER CURIAM.
Petitioner, pursuant to Fla.R.App.P. 9.140(g), has taken this appeal from the summary denial of his motion for post conviction relief under Fla.R.Crim.P. 3.850. The motion to vacate, the files and record in this case fail to conclusively show the petitioner is not entitled to relief, and he is therefore entitled to an evidentiary hearing on his Rule 3.850 motion. See, Francis v. State, 413 So.2d 1175 (Fla.1982), 7 FLW 186; Ivory v. State, 351 So.2d 26 (Fla.1977); Cole v. State, 181 So.2d 698 (Fla. 3d DCA 1966); Holzapfel v. State, 120 So.2d 195 (Fla. 3d DCA 1960).
Reversed and remanded for evidentiary hearing.